Ex parte Quayle Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/03/2020 and 06/24/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election
Applicant's election without traverse of Group I, Claims 1-10 and 17-19 in the response filed on 08/04/2022, is acknowledged.  
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.

This application is in condition for allowance except for the following formal matters: 
Objections to the specification as discussed below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Objections to the Specification
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825; Applicants'  attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, Applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). 
See particularly nucleic acid sequences disclosed in Fig. 1, 3-5 & 8-11 and Table 1, which need to be labeled with corresponding SEQ ID NOs.  Applicants are reminded to update the “SEQUENCE LISTING DISCLOSURE” paragraph on page 1 with details pertaining to a new sequence listing that needs to be filed for sequences disclosed in Table 1, which are not present in the current sequence listing filed on 10/09/2019.    
Appropriate correction is required.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Zhang et al. (See sequence search Result 7 of 20220819_152139_us-16-603-975-32.rng available in SCORE, which has been copied and pasted below for Applicants’ convenience) teach a genome editing system comprising a Cpf1 protein, and a crRNA having 100% sequence identity to Applicants’ SEQ ID NO: 32, the Examiner has found no teaching or suggestion in the prior art directed to a genome editing system for site-directed modification of a target sequence in the genome of a cell, comprising at least one of the following i) to v):  i) a Cpf1 protein, and a guide RNA; ii) an expression construct comprising a nucleotide sequence encoding a Cpf1 protein, and a guide RNA; iii) a Cpf1 protein, and an expression construct comprising a nucleotide sequence encoding a guide RNA; iv) an expression construct comprising a nucleotide sequence encoding a Cpf1 protein, and an expression construct comprising a nucleotide sequence encoding a guide RNA; v) an expression construct comprising a nucleotide sequence encoding a Cpf1 protein and a nucleotide sequence encoding a guide RNA; wherein the Cpf1 protein comprises an amino acid sequence of SEQ ID NOs: 1-12 or an amino acid sequence having at least 80% sequence identity to one of SEQ ID NOs: 1-12, the guide RNA capable of targeting the Cpf1 protein to a target sequence in the genome of the cell; wherein the guide RNA is a crRNA; and wherein the coding sequence of the crRNA comprises a crRNA scaffold sequence set forth in any one of SEQ ID NOs: 25-31 and 33 (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
 
RESULT 7
BCP90374
ID   BCP90374 standard; DNA; 43 BP.
XX
AC   BCP90374;
XX
DT   16-JUN-2016  (first entry)
XX
DE   FnCpf1 DNA fragment, SEQ 1346.
XX
KW   CRISPR-Cas system; Cpf1; abiotic stress tolerance; crop improvement;
KW   disease resistance; ds; genome editing; transgenic plant.
XX
OS   Francisella novicida U112.
XX
CC PN   EP3009511-A2.
XX
CC PD   20-APR-2016.
XX
CC PF   07-JAN-2016; 2016EP-00150428.
XX
PR   18-JUN-2015; 2015US-0181739P.
PR   16-JUL-2015; 2015US-0193507P.
PR   05-AUG-2015; 2015US-0201542P.
PR   16-AUG-2015; 2015US-0205733P.
PR   24-SEP-2015; 2015US-0232067P.
PR   18-DEC-2015; 2015US-00975085.
XX
CC PA   (BROA-) BROAD INST INC.
CC PA   (MASI ) MASSACHUSETTS INST TECHNOLOGY.
CC PA   (HARD ) HARVARD COLLEGE.
XX
CC PI   Zhang F,  Zetsche B,  Gootenberg J,  Abudayyeh O,  Slaymaker I;
XX
DR   WPI; 2016-22790L/31.
XX
CC PT   New engineered, non-naturally occurring Clustered Regularly Interspersed 
CC PT   Short Palindromic Repeat (CRISPR)-CRISPR associated system, useful for 
CC PT   modifying a target locus of interest and producing a plant having a 
CC PT   modified trait of interest.
XX
CC PS   Disclosure; SEQ ID NO 1346; 784pp; English.
XX
CC   The present invention relates to a novel engineered, non-naturally 
CC   occurring clustered regularly interspersed short palindromic repeat 
CC   (CRISPR)-CRISPR associated (Cas) (CRISPR-Cas) system. The CRISPR-Cas 
CC   system comprises: (a) type V CRISPR-Cas polynucleotide sequences 
CC   comprising a guide RNA which comprises a guide sequence linked to a 
CC   direct repeat sequence, where the guide sequence is capable of 
CC   hybridizing with a target sequence, or nucleotide sequences encoding the 
CC   Type V CRISPR-Cas polynucleotide sequences; and (b) a Cpf1 effector 
CC   protein, or nucleotide sequences encoding the Cpf1 effector protein 
CC   wherein, the guide sequences hybridize to the target sequence comprising 
CC   a 3' of a protospacer adjacent motif (PAM), and the guide RNA forms a 
CC   complex with the Cpf1 effector protein, where the system comprises 
CC   magnesium ion. Also described are: (1) a method for modifying a target 
CC   locus of interest by delivering a to the locus or a cell; (2) a cell or 
CC   its progeny obtained using the method; (3) a method for producing a plant
CC   having a modified trait of interest; (6) a method for identifying a trait
CC   of interest in a plant; and (7) a particle comprising the system. The 
CC   system is useful for producing a plant having a modified trait of 
CC   interest including enhanced nutritional quality, increased resistance to 
CC   diseases and resistance to biotic and abiotic stress. The present 
CC   sequence is a Francisella tularensis subsp. Novicida U112 Cpf1 (FnCpf1) 
CC   DNA fragment, useful for preparing the CRISPR-Cas system.
XX
SQ   Sequence 43 BP; 14 A; 6 C; 8 G; 15 T; 0 U; 0 Other;
 
  Query Match             100.0%;  Score 18;  DB 53;  Length 43;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
 
Qy          1 ATTTCTACTTGTGTAGAT 18
              ||||||||||||||||||
Db          2 ATTTCTACTTGTGTAGAT 19
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656